                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: ANDREA GENRETTE,                        )   Bankruptcy case No. 15-11738 (BLS)
                                                )   BAP No. 19-50
                       Debtor.                  )
                                                )
                                                )
 ANDREA GENRETTE,                               )
                                                )
                       Appellant,               )
                                                )
                v.                              )   C.A. No. 19-1664 (MN)
                                                )
 BANK OF NEW YORK MELLON TRUST                  )
 CO., N.A.,                                     )
                                                )
                       Appellee.                )
                                            ORDER
               WHEREAS, on September 19, 2019, Chief Magistrate Judge Mary Pat Thynge

issued a Recommendation (D.I. 5) recommending that this matter be withdrawn from the

mandatory referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no objections to the Recommendation were filed; and,

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 7th day of October 2019 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

               IT IS FURTHER ORDERED that the parties are directed to submit a proposed

briefing schedule to the Court no later than November 4, 2019.




                                                    The Honorable Maryellen Noreika
                                                    United States District Court
